Title: After Orders, 2 May 1756
From: Washington, George
To: 

 

[Winchester, 2 May 1756]

After Orders.
A Return to be given in immediately of the Detachments from Fort-Cumberland, Cocke’s and Ashby’s Forts; by the Officers; of what necessaries the men want—which will be delivered them immediately. They are also to return the number of men each of those Officers has under command; and they shall receive a months’ pay for each man.
The General Court martial, whereof Captain Stewart was president, is dissolved.
Colonel Washington has approved of the sentence of the said Court martial, which was unanimous in opinion, that Lieutenant Lomax was not guilty of neglect of Duty; and that he remained in the Fort in consequence of his Orders; and that his conduct is not culpable.
A General Court Martial, to consist of four Captains and five Subalterns, to sit immediately for trial of Sergeant Nathaniel Lewis; for retreating with a party without orders—and those men, confined for throwing away their arms in the retreat of the party, defeated on the eighteenth of April last, near Edwards’s Fort.
Captain Woodward, President: who is to wait on Colonel Washington for his Orders.
Mr Kirkpatrick, Judge-Advocate.
All Evidences to attend.
